Citation Nr: 0931319	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 through 
August 1980.  He had verified service in the Army National 
Guard from October 1979 through March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In April 2002, the Veteran filed a 
Notice of Disagreement, and was subsequently issued a 
Statement of the Case in April 2003.  The Veteran filed a 
timely substantive appeal in May 2003.  In September 2005, 
the Veteran appeared and offered testimony in support of his 
claim at a Travel Board hearing held at the Montgomery, 
Alabama RO.  Although the Veteran was accompanied to the 
hearing by his niece, the Veteran's niece did not offer any 
testimony.

In an April 2006 decision and remand, the Board determined 
that the Veteran had submitted evidence which was new and 
material to his claim, and reopened the Veteran's claim for 
service connection for an acquired psychiatric disorder.  
However, the issue of the Veteran's entitlement to service 
connection for an acquired psychiatric disorder was remanded 
to the RO for further development.  The Board is satisfied 
that the RO has performed the action directed in the Board's 
April 2006 remand, and this matter has now returned to the 
Board for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his April 2006 Travel Board hearing, the Veteran testified 
that he was hospitalized for psychiatric symptoms within the 
time period between 1980 through 1982 at a hospital in 
Michigan.  Although the Veteran was able to recall that he 
was accompanied to the hospital by his brother, he was unable 
to recall the name or location of the hospital.  The record 
on appeal was held open for an additional 60 days to allow 
the Veteran to provide VA with information regarding the name 
and location of the hospital in Michigan where he was 
admitted, but no further information was provided by the 
Veteran.

A November 1983 treatment record obtained from the Social 
Security Administration (SSA), and which relates to treatment 
at University of South Alabama Medical Center, reflects that 
the Veteran reported at that time that in 1981 he had been 
hospitalized at Herman-Koffer Hospital in Detroit, Michigan.  
The notation indicates that the person making the notation 
was unsure of the spelling.  The Board notes that this may 
refer to the Herman Kiefer Hospital in Detroit.  It is likely 
that this reported hospitalization is the same as that which 
the Veteran alluded to, but could not recall, at his Travel 
Board hearing.

The Board is mindful that the Veteran was already afforded an 
additional 60 days from the date of his hearing to provide 
specific information regarding his hospitalization, but was 
unable to provide such information within the requested time 
period.  The Board is also aware that this matter was 
remanded in April 2006 for further development, which was to 
include additional efforts to obtain various private 
treatment records.  Nonetheless, given that the Veteran's 
treatment at Herman-Koffer Hospital is likely to relate to 
psychiatric treatment rendered within one year from the 
Veteran's discharge from active duty service and is likely to 
relate to the Veteran's claimed psychiatric disorder, 
additional efforts should be made to obtain the Veteran's 
treatment records from Herman-Koffer Hospital or Herman 
Kiefer Hospital.

Additionally, the Board notes that the Veteran's service 
treatment records reflect that he was treated during service 
in June 1980 for psychiatric symptoms which included 
nervousness, intermittently shaking hands, and becoming upset 
at loud noises and being in the presence of other people.  An 
in-service examination performed at that time revealed a 
provisionary diagnosis of anxiety.  Post-service treatment 
records from Southwest Alabama Mental Health and Evergreen 
Medical Center reflect an ongoing diagnoses of schizophrenia.  
At his Travel Board hearing, the Veteran asserted that onset 
of his psychiatric disorder occurred during his active duty 
service, and he further asserted that he has experienced 
continuous and ongoing nervousness since that time.  The 
Veteran has not received a VA examination.  Under the 
circumstances, the Veteran should be scheduled for a VA 
examination to determine the nature and etiology of his 
presently diagnosed schizophrenia.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim for service connection for an 
acquired psychiatric disorder.  This 
letter must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided blank 
VA Form 21-4142 release forms and 
requested to provide the address for 
Herman-Koffer Hospital or Herman Kiefer 
Hospital in Detroit, Michigan.  The 
Veteran should also be requested to 
provide on separate forms, full name and 
address information for the following 
private medical providers, which was not 
previously provided by the Veteran 
following the Board's April 2006 remand:  
Thomasville Adjustment Center, Providence 
Hospital, Detroit Psychiatric Institute, 
Grove Hill, and Doctor's Hospital.  The 
Veteran should also be requested to 
provide full address information for any 
private or VA medical providers not 
previously identified and not previously 
incorporated into the claims file.  The 
Veteran should be requested to sign each 
release form.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed psychiatric 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
psychiatric disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed 
psychiatric disorder was aggravated by 
the Veteran's period of active duty 
service, or was etiologically related to 
the Veteran's period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


